Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/04/2022 has been entered. Claims 1-5, 7, 10-16, and 18-24 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/04/2022.
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO 2016018229 A1, hereinafter “Andersen”) in view of Lawrence et al. (US 20100269579 A1). 
Regarding claim 1, Andersen teaches a method, comprising: 
emplacing a downhole tool within a wellbore (paragraph [0025] teaches crude oil sample can be collected from a wellbore, which inherently uses a downhole tool because an element must be placed into a wellbore to collect the sample), 
wherein the downhole tool comprises a spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy);
sampling a fluid at a downhole location within the wellbore with the downhole tool (paragraph [0025] teaches collecting crude oil sample from a wellbore, which inherently uses a downhole tool because an element must be present to collect a fluid from the wellbore); 
analyzing the fluid using the spectrometer (Fig. 1, step 103 teaches analyzing the fluid by measuring concentration of organic acid species; paragraph [0026] teaches the concentration is measured using the spectrometer); and 
calculating an interfacial tension (IFT) for the fluid (Fig. 1, steps 113 and 115; claim 1) according to the formula: γ= γHC + γAB (paragraph [0023]; Equation 2) 
wherein γAB is an acid-base IFT contribution (interpreted as the –RTΓmln(1+KLC) portion of Equation 2) is equal to –RTΓmln(1+KLC) (paragraph [0023], Equation 2), wherein R is the gas constant (paragraph [0023]), T is the temperature of the sample (paragraph [0023]), Γm is the maximum adsorption at equilibrium (paragraph [0023]; page 7 teaches Γm is the maximum possible value for adsorption), KL is the Langmuir adsorption equilibrium constant (paragraph [0023]), and C is the bulk volume concentration of surface active species in the fluid (paragraph [0023]), and
and γHC is a hydrocarbon fluid IFT contribution (interpreted as γ0 of Equation 2, which is the IFT of the crude oil sample without the organic acid species, which would be just the hydrocarbon fluid contribution) and is equal to the equation as claimed (paragraph [0003] teaches that γ0 is equal to equation (1), which is equivalent to the claimed equation), 
wherein pw and ph are the densities of water and hydrocarbon, respectively, and Tr is the reduced temperature (paragraph [0003]), and 
wherein calculating the acid-base IFT contribution comprises measuring the concentration of the surface active species directly (Fig. 1, step 103; paragraphs [0026] and [0033] teaches directly measuring concentration of organic acid species by methods such as infrared spectrometry ).
Andersen fails to teach the spectrometer having a plurality of separate measurement cells, each having a cell length that is different than the other measurement cells such that each measurement cell is configured to provide different measurements than the other measurement cells.
Lawrence teaches a tool for performing analysis of borehole fluid (abstract). Lawrence teaches that multiple test modules may be implemented on a single chip (paragraph [0035]) wherein an advantage of implementing multiple test modules is that characteristic such as fluid volumes and the length of optical test segment could differ between test modules, thereby supporting operation in a broader range of conditions and for a broader range of borehole fluids (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Lawrence to provide the spectrometer having a plurality of separate measurement cells, each having a cell length that is different than the other measurement cells such that each measurement cell is configured to provide different measurements than the other measurement cells. Doing so would improve analysis of the fluid a broader range of conditions and for a broader range of borehole fluids as taught by Lawrence. Furthermore, doing so would allow for multiple measurements or tests to occur when analyzing the fluid, thus improving the efficiency and throughput of the overall method.
Regarding claim 3, Andersen further teaches wherein analyzing the fluid comprises using a spectrometer selected from a group consisting of: an infrared spectrometer, a visible spectrometer, an ultraviolet spectrometer, and a fluorescence spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy).
Regarding claim 13, Andersen further teaches wherein analyzing the fluid comprises: 
mixing an analyte-specific reagent with the fluid (paragraph [0026] teaches mixing an analyte-specific reagent with the crude oil sample because Andersen teaches specific chemical reactions can be employed to enhance detection of organic acid species, which would require analyte-specific reagents mixed with the crude oil sample to function); and 
measuring the concentration of a chemical indicator in the fluid, wherein the chemical indicator is produced by a reaction of the analyte-specific reagent and the surface active species in the fluid (paragraph [0026] teaches measuring the concentration of a chemical indicator produced by a reaction of the analyte-specific reagent and the surface active species because Andersen teaches specific chemical reactions can be employed to enhance detection of organic acid species, which would require a reagent reacting with the crude oil sample to produce a chemical indicator to be measured).
Regarding claim 14, Andersen further teaches wherein the fluid comprises two or more selected from a group consisting of water, oil, and gas (abstract teaches the fluid is crude oil sample, which comprises oil and water, i.e. “oil-water”).

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Lawrence as applied to claim 1 and 3 above, and further in view of Jamaluddin et al. (US 7750302 B2, hereinafter “Jamaluddin”).
Regarding claim 2, while Andersen teaches crude oil sample can be collected in downhole in a wellbore (paragraph [0025]) and a concentration of organic acid species is measured (paragraph [0026]), Andersen in view of Lawrence fail to explicitly teach wherein the concentration of surface active species is determined at the downhole location within the wellbore.
Jamaluddin teaches a method and apparatus for determining concentration of organic acids in formulation fluids from a subterranean formation using a downhole tool (abstract). Jamaluddin teaches the downhole tool (Fig. 1) comprises a fluid analysis module (25), wherein a concentration of organic acid is determined downhole (column 2, lines 8-20). Jamaluddin teaches it is desirable to have the ability to measure the concentration of organic acids in reservoir fluids downhole (column 1, lines 21-38) since organic acids are recognized for their corrosive behavior and an indicator of fouling, emulsifying, and other undesired reactions during production and refining stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Lawrence to incorporate the teachings of Jamaluddin to provide the method wherein the concentration of surface active species is determined at the downhole location within the wellbore. Doing so would utilize well-known structures and methods of determining concentrations of surface active species in the art that would have a reasonable expectation of successfully measuring concentration downhole to monitor the organic acid levels to optimize drilling production wells.
Regarding claim 4, while Andersen teaches an infrared spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy), Andersen in view of Lawrence fail to explicitly teach wherein the spectrometer is an infrared spectrometer capable of measuring in the 1750-1700 cm-1 range.
Jamaluddin teaches it is known to screen oil samples for organic acids in the 1750-1700 1750-1700 cm-1 range (Fig. 3; column 1, lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Lawrence to incorporate the teachings of Jamaluddin to provide the infrared spectrometer capable of measuring in the 1750-1700 cm-1 range. Doing so would utilize well-known ranges for organic acids of interest in the art that would have a reasonable expectation of successfully measuring organic acids in the fluid to monitor and optimize drilling production wells.
Regarding claim 5, while Andersen teaches a spectrometer (paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy), Andersen in view of Lawrence fail wherein the spectrometer is a transmission spectrometer or an attenuated total reflectance spectrometer.
Jamaluddin teaches two variations of spectrometers used to measure concentration of organic acid concentration in fluids are transmission and attenuated total internal reflectance spectrometers (Figs. 2A-2B; Column 3, lines 38-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawrence to incorporate the teachings of Jamaluddin to provide the spectrometer as a transmission spectrometer or an attenuated total reflectance spectrometer. It would have been obvious to choose the spectrometer as a transmission spectrometer or an attenuated total reflectance spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of a transmission spectrometer or an attenuated total reflectance spectrometer to enhance the measuring of concentration of organic acids in the fluid.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Lawrence as applied to claim 3 above, and further in view of Difoggio et al. (EP 1656549 A1).
Regarding claim 7, Andersen in view of Lawrence fail to explicitly teach wherein the spectrometer is configured to use alternating filters.
Difoggio teaches an apparatus and method using spectrometry in a wellbore environment to determine a variety of formation fluid parameters (abstract). Difoggio teaches a spectrometer (Fig. 3, element 321) comprising multiple optical filters (316; paragraph [0048]) which is used for selecting an optimally absorbing wavelength of light (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Lawrence to incorporate the teachings of Difoggio to provide wherein the spectrometer is configured to use alternating filters. Doing so would utilize well-known structures and methods of spectrometers in the art that would have a reasonable expectation of optimizing the wavelength of light of interest using spectrometry. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Lawrence as applied to claims 1 above, and further in view of Harner (US 6118520 A).
Regarding claim 10, Andersen in view of Lawrence fail to teach wherein the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism configured to receive light that originates from a light source.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, i.e. a prism (column 7, line 66 – column 8, line 9).  Harner teaches the prism is configured to receive light that originates from a light source (column 8, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Lawrence to incorporate the teachings of Harner to provide the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism configured to receive light that originates from a light source. Doing so would utilize known spectrometer structures, as taught by Harner, which would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 11, Andersen in view of Lawrence and Harner fail to teach wherein the multi-faceted prism is a dual path prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual path prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Lawrence and Harner to further incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual path prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 12, Andersen in view of Lawrence and Harner fail to teach wherein the multi-faceted prism is a dual measurement cell prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual measurement cell prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen in view of Lawrence and Harner to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual measurement cell prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.

Claims 1-3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 7526953 B2, hereinafter “Goodwin”) in view of Lawrence et al. (US 20100269579 A1) and Andersen et al. (WO 2016018229 A1, hereinafter “Andersen”).  
 Regarding claim 1, Goodwin teaches a method, comprising: 
emplacing a downhole tool within a wellbore (Fig. 1; column 8, lines 11-15), wherein the downhole tool comprises a spectrometer (column 15, lines 3-17 teaches “optical spectroscopy devices”, which is interpreted as either an infrared, visible, or ultraviolet spectrometer; column 9, lines 43-61 teaches near infrared optical analysis are used); 
sampling a fluid at a downhole location within the wellbore with the downhole tool (column 8, lines 18-35); 
analyzing the fluid using the spectrometer (column 8, lines 40-53; column 9, lines 43-61); and 
calculating an interfacial tension (IFT) for the fluid (column 7, lines 53-54 teaches surface tension between phases is computed, wherein the phases can be oil and water as disclosed in column 15, line 15).
Goodwin teaches measuring a concentration of a surface active species directly (column 8, lines 40-53; surface active species is interpreted as “molecular groups”).
Goodwin fails to teach the spectrometer having a plurality of separate measurement cells each having a cell length that is different than the other measurement cells such that each measurement cell configured to provide different measurements than the other measurement cells, calculating the IFT according to the formula: γ= γHC + γAB wherein γAB is an acid-base IFT contribution and is equal to –RTΓmln(1+KLC), wherein R is the gas constant, T is the temperature of the sample, Γm is the maximum adsorption at equilibrium, KL is the Langmuir adsorption equilibrium constant, and C is the bulk volume concentration of surface active species in the fluid, and γHC is a hydrocarbon fluid IFT contribution and is equal to the claimed equation, wherein pw and ph are the densities of water and hydrocarbon, respectively, and Tr is the reduced temperature, and wherein calculating the acid-base IFT contribution comprises measuring the concentration of the surface active species directly.
Lawrence teaches a tool for performing analysis of borehole fluid (abstract). Lawrence teaches that multiple test modules may be implemented on a single chip (paragraph [0035]) wherein an advantage of implementing multiple test modules is that characteristic such as fluid volumes and the length of optical test segment could differ between test modules, thereby supporting operation in a broader range of conditions and for a broader range of borehole fluids (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin to incorporate the teachings of Lawrence to provide the spectrometer having a plurality of separate measurement cells, each having a cell length that is different than the other measurement cells such that each measurement cell is configured to provide different measurements than the other measurement cells. Doing so would improve analysis of the fluid a broader range of conditions and for a broader range of borehole fluids as taught by Lawrence. Furthermore, doing so would allow for multiple measurements or tests to occur when analyzing the fluid, thus improving the efficiency and throughput of the overall method.
Goodwin in view of Lawrence fail to teach calculating the IFT according to the formula: γ= γHC + γAB wherein γAB is an acid-base IFT contribution and is equal to –RTΓmln(1+KLC), wherein R is the gas constant, T is the temperature of the sample, Γm is the maximum adsorption at equilibrium, KL is the Langmuir adsorption equilibrium constant, and C is the bulk volume concentration of surface active species in the fluid, and γHC is a hydrocarbon fluid IFT contribution and is equal to the claimed equation, wherein pw and ph are the densities of water and hydrocarbon, respectively, and Tr is the reduced temperature, and wherein calculating the acid-base IFT contribution comprises measuring the concentration of the surface active species directly.
Andersen teaches a method of reservoir analysis of crude oil from a wellbore (abstract; paragraph [0025]). Andersen teaches calculating an interfacial tension (IFT) for the fluid (Fig. 1, steps 113 and 115; claim 1) according to the formula: γ= γHC + γAB (paragraph [0023]; Equation 2) wherein γAB is an acid-base IFT contribution (interpreted as the –RTΓmln(1+KLC) portion of Equation 2) is equal to –RTΓmln(1+KLC) (paragraph [0023], Equation 2), wherein R is the gas constant (paragraph [0023]), T is the temperature of the sample (paragraph [0023]), Γm is the maximum adsorption at equilibrium (paragraph [0023]; page 7 teaches Γm is the maximum possible value for adsorption), KL is the Langmuir adsorption equilibrium constant (paragraph [0023]), and C is the bulk volume concentration of surface active species in the fluid (paragraph [0023]), and γHC is a hydrocarbon fluid IFT contribution (interpreted as γ0 of Equation 2, which is the IFT of the crude oil sample without the organic acid species, which would be just the hydrocarbon fluid contribution) and is equal to the equation as claimed (paragraph [0003] teaches that γ0 is equal to equation (1), which is equivalent to the claimed equation), wherein pw and ph are the densities of water and hydrocarbon, respectively, and Tr is the reduced temperature (paragraph [0003]), and wherein calculating the acid-base IFT contribution comprises measuring the concentration of the surface active species directly (Fig. 1, step 103; paragraphs [0026] and [0033] teaches directly measuring concentration of organic acid species by methods such as infrared spectrometry). Anderson teaches in reservoir modeling, it is commonplace to calculate oil-water interfacial tension (paragraph [0003]). Andersen teaches the embodiments of the invention allows for estimation of oil-water interfacial tension of a crude oil sample that accounts for the contributions of naturally-occurring organic acid species (paragraph [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence to incorporate the teachings of Andersen to provide the method of calculating the IFT according to the formula: γ= γHC + γAB wherein γAB is an acid-base IFT contribution and is equal to –RTΓmln(1+KLC), wherein R is the gas constant, T is the temperature of the sample, Γm is the maximum adsorption at equilibrium, KL is the Langmuir adsorption equilibrium constant, and C is the bulk volume concentration of surface active species in the fluid, and γHC is a hydrocarbon fluid IFT contribution and is equal to the claimed equation, wherein pw and ph are the densities of water and hydrocarbon, respectively, and Tr is the reduced temperature, and wherein calculating the acid-base IFT contribution comprises measuring the concentration of the surface active species directly. Doing so would utilize known equations to calculate IFT for fluids that would have a reasonable expectation of successfully providing an improved calculation of IFT, as taught by Andersen. 
Regarding claim 2, Goodwin further teaches wherein the concentration of surface active species is determined downhole (column 8, lines 40-53 teaches a Condensate and Gas Analyzer is used to calculate concentration of molecular groups of interest, wherein the Condensate and Gas Analyzer is downhole).
Regarding claim 3, Goodwin further teaches wherein analyzing the fluid comprises using a spectrometer selected from a group consisting of: an infrared spectrometer, a visible spectrometer, an ultraviolet spectrometer, and a fluorescence spectrometer (column 15, lines 3-17 teaches “optical spectroscopy devices”, which is interpreted as either an infrared, visible, or ultraviolet spectrometer; column 9, lines 43-61 teaches near infrared optical analysis are used).
Regarding claim 13, Goodwin in view of Lawrence and Andersen fail to teach wherein analyzing the fluid comprises: mixing an analyte-specific reagent with the fluid; and measuring the concentration of a chemical indicator in the fluid, wherein the chemical indicator is produced by a reaction of the reagent and surface-active species in the fluid.
Andersen further teaches wherein analyzing the fluid comprises: mixing an analyte-specific reagent with the fluid (paragraph [0026] teaches mixing an analyte-specific reagent with the crude oil sample because Andersen teaches specific chemical reactions can be employed to enhance detection of organic acid species, which would require analyte-specific reagents mixed with the crude oil sample to function); and measuring the concentration of a chemical indicator in the fluid, wherein the chemical indicator is produced by a reaction of the analyte-specific reagent and the surface active species in the fluid (paragraph [0026] teaches measuring the concentration of a chemical indicator produced by a reaction of the analyte-specific reagent and the surface active species because Andersen teaches specific chemical reactions can be employed to enhance detection of organic acid species, which would require a reagent reacting with the crude oil sample to produce a chemical indicator to be measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence and Andersen to further incorporate the teachings of Andersen to provide the method wherein analyzing the fluid comprises: mixing an analyte-specific reagent with the fluid; and measuring the concentration of a chemical indicator in the fluid, wherein the chemical indicator is produced by a reaction of the reagent and surface-active species in the fluid. Doing so would utilize known methods of analyzing fluids that would have a reasonable expectation of successfully determining concentration of chemical indicators in fluids, thus improving monitoring and analysis capabilities of the overall method. 
Regarding claim 14, Goodwin further teaches wherein the fluid comprises two or more selected from a group consisting of water, oil, and gas (column 15, line 1).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Lawrence and Andersen as applied to claim 3 above, and further in view of Jamaluddin.
Regarding claim 4, Goodwin in view of Lawrence and Andersen fail to teach wherein the spectrometer is an infrared spectrometer capable of measuring in the 1750-1700 cm-1 range.
Jamaluddin teaches a method and apparatus for determining concentration of organic acids in formulation fluids from a subterranean formation using a downhole tool (abstract). Jamaluddin teaches the downhole tool (Fig. 1) comprises a fluid analysis module (25), wherein a concentration of organic acid is determined downhole (column 2, lines 8-20). Jamaluddin teaches it is desirable to have the ability to measure the concentration of organic acids in reservoir fluids downhole (column 1, lines 21-38) since organic acids are recognized for their corrosive behavior and an indicator of fouling, emulsifying, and other undesired reactions during production and refining stages. Jamaluddin teaches it is known to screen oil samples for organic acids in the 1750-1700 1750-1700 cm-1 range (Fig. 3; column 1, lines 39-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence and Andersen to incorporate the teachings of Jamaluddin to provide an infrared spectrometer capable of measuring in the 1750-1700 cm-1 range. Doing so would utilize well-known ranges for organic acids of interest in the art that would have a reasonable expectation of successfully measuring organic acids in the fluid to monitor and optimize drilling production wells.
Regarding claim 5, Goodwin in view of Lawrence and Andersen fail to teach wherein the spectrometer is a transmission spectrometer or an attenuated total reflectance spectrometer.
Jamaluddin teaches two variations of spectrometers used to measure concentration of organic acid concentration in fluids are transmission and attenuated total internal reflectance spectrometers (Figs. 2A-2B; Column 3, lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence and Andersen to incorporate the teachings of Jamaluddin to provide the spectrometer as a transmission spectrometer or an attenuated total reflectance spectrometer. It would have been obvious to choose the spectrometer as a transmission spectrometer or an attenuated total reflectance spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of a transmission spectrometer or an attenuated total reflectance spectrometer to enhance the measuring of concentration of organic acids in the fluid.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Lawrence and Andersen as applied to claim 3 above, and further in view of Difoggio et al. (EP 1656549 A1).
Regarding claim 7, Goodwin in view of Lawrence and Andersen fail to teach wherein the spectrometer is configured to use alternating filters.
Difoggio teaches an apparatus and method using spectrometry in a wellbore environment to determine a variety of formation fluid parameters (abstract). Difoggio teaches a spectrometer (Fig. 3, element 321) comprising multiple optical filters (316; paragraph [0048]) which is used for selecting an optimally absorbing wavelength of light (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence and Andersen to incorporate the teachings of Difoggio to provide wherein the spectrometer is configured to use alternating filters. Doing so would utilize well-known structures and methods of spectrometers in the art that would have a reasonable expectation of optimizing the wavelength of light of interest using spectrometry. 

Claims 10-12, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Lawrence and Andersen as applied to claim 1 above, and further in view of Harner.
Regarding claim 10, Goodwin in view of Lawrence and Andersen fail to teach wherein the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism configured to receive light that originates from a light source.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets (column 7, line 66 – column 8, line 9). Harner teaches the prism is configured to receive light that originates from a light source (column 8, lines 9-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence and Andersen to incorporate the teachings of Harner to provide the downhole tool is equipped with a spectrometer that utilizes a multi-faceted prism configured to receive light that originates from a light source. Doing so would utilize known spectrometer structures, as taught by Harner, which would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 11, modified Goodwin fails to teach wherein the multi-faceted prism is a dual path prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual path prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual path prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 12, modified Goodwin fails to teach wherein the multi-faceted prism is a dual measurement cell prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual measurement cell prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual measurement cell prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 23, while Lawrence teaches multiple test modules on a single chip, wherein the modules have different lengths (paragraph [0035]), Goodwin in view of Lawrence and Andersen fail to teach wherein each of the plurality of separate measurement cells is located within a single prism.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches that the improved probe allows for performing at least two distinct spectrometric analysis (column 1, lines 27-34), Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, i.e. a prism (column 7, line 66 – column 8, line 9).  Harner teaches the prism is configured to receive light that originates from a light source (column 8, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence and Andersen to incorporate the teachings of Harner to provide wherein each of the plurality of separate measurement cells is located within a single prism. Doing so would utilize known spectrometer structures, as taught by Harner, which would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously using a single optical element.
Regarding claim 24, modified Goodwin fails to teach wherein the spectrometer is an attenuated total reflectance spectrometer configured to use a single detector to measure light reflected from each of the plurality of separate measurement cells.
Harner teaches the improved probe for spectrometric analysis can perform attenuated total reflectance analysis (column 1, lines 37-40). Harner teaches that suitable light sources and detector means depend on the wavelength of light to be employed and the technique used (column 3, lines 1-3. Harner teaches that to perform attenuated total reflectance analysis a diode array or spectrograph is used (column 3, lines 3-5), i.e. a single detector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to further incorporate the teachings of Harner to provide wherein the spectrometer is an attenuated total reflectance spectrometer configured to use a single detector to measure light reflected from each of the plurality of separate measurement cells. Doing so would utilize known structures of spectrometers which would have a reasonable expectation of successfully allowing for attenuated total reflectance analysis, as taught by Harner. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 7526953 B2) in view of Lawrence et al. (US 20100269579 A1) and Andersen et al. (WO 2016018229 A1).
Regarding claim 15, Goodwin teaches an apparatus (Fig. 12) capable of measuring an interfacial tension (IFT) in a fluid at a downhole location in a wellbore, the apparatus comprising a downhole tool (Fig. 12, element 202), wherein the downhole tool comprises: 
a sampling module capable of sampling the fluid (208); and 
a downhole fluid analysis module (interpreted as elements within element 202) comprising a spectrometer (column 15, lines 3-17, “optical spectroscopy devices) capable of measuring a concentration of a surface active species in the fluid (column 15, lines 3-17 teaches measuring concentration of elements in a fluid; column 8, lines 40-53 teaches “molecular groups” which is interpreted as surface active species), and 
a processor (228) configured to determine the IFT of the fluid at the downhole location within the wellbore based on the measured concentration of the surface active species (column 7, lines 53-54 teaches surface tension between phases is computed once the model of the fluid is defined, wherein the phases can be oil and water as disclosed in column 15, line 15 and wherein the model is based on concentration of molecular groups as disclosed in column 4, lines 14-31),
Goodwin fails to teach wherein the spectrometer comprises a plurality of separate measurement cells each having a cell length that is different than the other measurement cells such that each measurement cell configured to provide different measurements than the other measurement cells.
Lawrence teaches a tool for performing analysis of borehole fluid (abstract). Lawrence teaches that multiple test modules may be implemented on a single chip (paragraph [0035]) wherein an advantage of implementing multiple test modules is that characteristic such as fluid volumes and the length of optical test segment could differ between test modules, thereby supporting operation in a broader range of conditions and for a broader range of borehole fluids (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin to incorporate the teachings of Lawrence to provide the spectrometer comprises a plurality of separate measurement cells each having a cell length that is different than the other measurement cells such that each measurement cell configured to provide different measurements than the other measurement cells. Doing so would improve analysis of the fluid a broader range of conditions and for a broader range of borehole fluids as taught by Lawrence. Furthermore, doing so would allow for multiple measurements or tests to occur when analyzing the fluid, thus improving the efficiency and throughput of the overall method.
If it is determined that Goodwin fails to teach the processor configured to determine the IFT of the fluid downhole based on the measured concentration of the surface-active species, 
Andersen teaches a method of reservoir analysis of crude oil from a wellbore (abstract; paragraph [0025]). Andersen teaches calculating an interfacial tension (IFT) for the fluid (Fig. 1, steps 113 and 115; claim 1) according to the formula: γ= γHC + γAB (paragraph [0023]; Equation 2) wherein γAB is an acid-base IFT contribution (interpreted as the –RTΓmln(1+KLC) portion of Equation 2) is equal to –RTΓmln(1+KLC) (paragraph [0023], Equation 2), wherein R is the gas constant (paragraph [0023]), T is the temperature of the sample (paragraph [0023]), Γm is the maximum adsorption at equilibrium (paragraph [0023]; page 7 teaches Γm is the maximum possible value for adsorption), KL is the Langmuir adsorption equilibrium constant (paragraph [0023]), and C is the bulk volume concentration of surface active species in the fluid (paragraph [0023]), and γHC is a hydrocarbon fluid IFT contribution (interpreted as γ0 of Equation 2, which is the IFT of the crude oil sample without the organic acid species, which would be just the hydrocarbon fluid contribution) and is equal to the equation as claimed (paragraph [0003] teaches that γ0 is equal to equation (1), which is equivalent to the claimed equation), wherein pw and ph are the densities of water and hydrocarbon, respectively, and Tr is the reduced temperature (paragraph [0003]), and wherein calculating the acid-base IFT contribution comprises measuring the concentration of the surface active species directly (Fig. 1, step 103; paragraphs [0026] and [0033] teaches directly measuring concentration of organic acid species by methods such as infrared spectrometry). Anderson teaches in reservoir modeling, it is commonplace to calculate oil-water interfacial tension (paragraph [0003]). Andersen teaches the embodiments of the invention allows for estimation of oil-water interfacial tension of a crude oil sample that accounts for the contributions of naturally-occurring organic acid species (paragraph [0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence to incorporate the teachings of Andersen to provide the processor configured to determine the IFT of the fluid downhole based on the measured concentration of the surface-active species. Doing so would utilize known equations to calculate IFT for fluids that would have a reasonable expectation of successfully providing an improved calculation of IFT, as taught by Andersen. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Lawrence or Goodwin in view of Lawrence and Andersen as applied to claim 15 above, and further in view of Jamaluddin.
Regarding claim 16, Goodwin in view of Lawrence or Goodwin in view of Lawrence and Andersen fail to teach wherein the downhole fluid analysis module comprises a transmission spectrometer or an attenuated total reflectance spectrometer.
Jamaluddin teaches the downhole tool (Fig. 1) comprises a fluid analysis module (25), wherein a concentration of organic acid is determined downhole (column 2, lines 8-20). Jamaluddin teaches it is desirable to have the ability to measure the concentration of organic acids in reservoir fluids downhole (column 1, lines 21-38) since organic acids are recognized for their corrosive behavior and an indicator of fouling, emulsifying, and other undesired reactions during production and refining stages. Jamaluddin teaches two variations of spectrometers used to measure concentration of organic acid concentration in fluids are transmission and attenuated total internal reflectance spectrometers (Figs. 2A-2B; Column 3, lines 38-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence or Goodwin in view of Lawrence and Andersen to incorporate the teachings of Jamaluddin to provide the spectrometer as a transmission spectrometer or an attenuated total reflectance spectrometer. It would have been obvious to choose the spectrometer as a transmission spectrometer or an attenuated total reflectance spectrometer from a finite number of identified, predictable solutions for ways to measure concentration of organic acids in fluids in wellbores, i.e. it would have been obvious to try the specific structure of a transmission spectrometer or an attenuated total reflectance spectrometer to enhance the measuring of concentration of organic acids in the fluid.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin in view of Lawrence or Goodwin in view of Lawrence and Andersen as applied to claims 15 above, and further in view of Harner.
Regarding claim 18, Goodwin in view of Lawrence or Goodwin in view of Lawrence and Andersen fail to teach wherein the spectrometer comprises a multi-faceted prism configured to receive light that originates from a light source.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets (column 7, line 66 – column 8, line 9). Harner teaches the prism is configured to receive light that originates from a light source (column 8, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodwin in view of Lawrence or Goodwin in view of Lawrence and Andersen to incorporate the teachings of Harner to provide the spectrometer capable of utilizing a multi-faceted prism configured to receive light that originates from a light source. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 19, modified Goodwin fails to teach wherein the multi-faceted prism is a dual path prism.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets (column 7, line 66 – column 8, line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual path prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 20, modified Goodwin fails to teach wherein the multi-faceted prism is a dual measurement cell prism.
Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, which is a dual measurement cell prism (column 7, line 66 – column 8, line 9, “dual faceted optical elements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to incorporate the teachings of Harner to provide wherein the multi-faceted prism is a dual measurement cell prism. Doing so would utilize known spectrometer structures that would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously.
Regarding claim 21, while Lawrence teaches multiple test modules on a single chip, wherein the modules have different lengths (paragraph [0035]), modified Goodwin fails to teach wherein each of the plurality of separate measurement cells is located within a single prism.
Harner teaches an improved probe for spectrometric analysis that interacts with a fluid medium (column 1, lines 26-33). Harner teaches that the improved probe allows for performing at least two distinct spectrometric analysis (column 1, lines 27-34), Harner teaches separate attenuated total reflectance (ATR) analyses may be performed simultaneously by having the optical element cut at appropriate angles, such as with multiple facets, i.e. a prism (column 7, line 66 – column 8, line 9).  Harner teaches the prism is configured to receive light that originates from a light source (column 8, lines 9-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to incorporate the teachings of Harner to provide wherein each of the plurality of separate measurement cells is located within a single prism. Doing so would utilize known spectrometer structures, as taught by Harner, which would have a reasonable expectation of successfully improving efficiency and throughput of fluid analysis by allowing multiple analyses to be performed simultaneously using a single optical element.
Regarding claim 22, modified Goodwin fails to teach wherein the spectrometer is an attenuated total reflectance spectrometer configured to use a single detector to measure light reflected from each of the plurality of separate measurement cells.
Harner teaches the improved probe for spectrometric analysis can perform attenuated total reflectance analysis (column 1, lines 37-40). Harner teaches that suitable light sources and detector means depend on the wavelength of light to be employed and the technique used (column 3, lines 1-3. Harner teaches that to perform attenuated total reflectance analysis a diode array or spectrograph is used (column 3, lines 3-5), i.e. a single detector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Goodwin to further incorporate the teachings of Harner to provide wherein the spectrometer is an attenuated total reflectance spectrometer configured to use a single detector to measure light reflected from each of the plurality of separate measurement cells. Doing so would utilize known structures of spectrometers which would have a reasonable expectation of successfully allowing for attenuated total reflectance analysis, as taught by Harner. 

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, see page 7 of Remarks regarding Lawrence, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Andersen and Goodwin teaches the downhole tool comprises a spectrometer (Andersen, paragraph [0026] teaches the use of Fourier-transform infrared spectroscopy; Goodwin column 15, lines 3-17 teaches “optical spectroscopy devices”, which is interpreted as either an infrared, visible, or ultraviolet spectrometer; column 9, lines 43-61 teaches near infrared optical analysis are used), Andersen and Goodwin fail to teach the spectrometer having a plurality of separate measurement cells, each having a cell length that is different than the other measurement cells such that each measurement cell is configured to provide different measurements than the other measurement cells.
Lawrence teaches a tool for performing analysis of borehole fluid (abstract). Lawrence teaches that multiple test modules may be implemented on a single chip (paragraph [0035]) wherein an advantage of implementing multiple test modules is that characteristic such as fluid volumes and the length of optical test segment could differ between test modules, thereby supporting operation in a broader range of conditions and for a broader range of borehole fluids (paragraph [0035]).
Since Lawrence teaches optical analysis of borehole fluids, similar to Andersen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen and Goodwin (see individual 103 rejections of Claim 1 above) to incorporate the teachings of Lawrence to provide the spectrometer having a plurality of separate measurement cells, each having a cell length that is different than the other measurement cells such that each measurement cell is configured to provide different measurements than the other measurement cells. Doing so would improve analysis of the fluid a broader range of conditions and for a broader range of borehole fluids as taught by Lawrence. Furthermore, doing so would allow for multiple measurements or tests to occur when analyzing the fluid, thus improving the efficiency and throughput of the overall method.
Furthermore, note that “spectrometer” in claim 1 has a broadest reasonable interpretation of an instrument used for measuring wavelengths of light spectra (definition of spectrometer from Merriam Webster), wherein the spectrometer has “a plurality of separate measurement cells each having a cell length that is different than the other measurement cells such that each measurement cell is configured to provide different measurements than the other measurement cells”. The combination of the references teaches a spectrometer, i.e. an instrument for measuring light, comprising the claimed plurality of separate measurement cells. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797